Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lord Versatile appeals the district court’s order accepting the magistrate judge’s recommendation and denying relief on Versatile’s action alleging violations under the Religious Land Use and Institutionalized Persons Act (RLUIPA). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Versatile v. Johnson, No. 3:09-cv-00120-HEH-MHL, 2011 WL 5118633 (E.D.Va. Oct. 27, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.